IN THE MATTER OF THE PETITION                                                           *      IN THE
FOR REINSTATEMENT OF
RUTH MARGUERITE MARIE SCHAUB                                                            *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                        *      OF MARYLAND

                                                                                        *      Misc. Docket AG No. 67

                                                                                        *      September Term, 2021

                                                                                   ORDER

                   Upon consideration of the Petition of Ruth Marguerite Marie Shaub for

Reinstatement to the Maryland Bar and Bar Counsel’s Response to Verified Petition for

Reinstatement, filed in the above-captioned case, it is this 28th day of March, 2022,


                   ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                   ORDERED, that Ruth Marguerite Marie Schaub is reinstated as a member of the

Bar of Maryland; and it is further


                   ORDERED, that the Clerk of the Court shall replace the name Ruth Marguerite

Marie Schaub upon the register of attorneys entitled to practice law in this State and certify

that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals

in this State in accordance with Maryland Rule 19-761(b).



                                                                                     /s/ Shirley M. Watts
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                         Senior Judge
                       2022-03-28 11:10-04:00




Suzanne C. Johnson, Clerk